—In an action, inter alia, to recover damages for legal malpractice, the plaintiff appeals from an order of the Supreme Court, Nassau County (Bucaria, J.), entered March 25, 1997, which granted the defendants’ motion to dismiss the complaint as barred by the Statute of Limitations.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that in reality the *338plaintiffs complaint asserted a claim of legal malpractice, not fraud (see, Garber v Ravitch, 186 AD2d 361), and, thus, was barred by the Statute of Limitations (see, CPLR 214 [6]; see also, Panigeon v Aliance Nav. Line, 1997 WL 473385 [US Dist Ct, SD NY, Aug. 19, 1997]; Russo v Waller, 171 Misc 2d 707).
Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.